--------------------------------------------------------------------------------

Exhibit 10.2


RESTRICTED STOCK UNIT GRANT CERTIFICATE
UNDER THE KKR & CO. INC. 2019 EQUITY INCENTIVE PLAN
(DIRECTOR)


KKR & Co. Inc. (the “Corporation”), pursuant to its KKR & Co. Inc. 2019 Equity
Incentive Plan (the “Plan”), hereby grants to the Grantee set forth below, who
is a member of the board of directors of the Corporation, the number of
Restricted Stock Units (“RSUs”) set forth below.  The RSUs are subject to all of
the terms and conditions as set forth herein, in the Restricted Stock Unit
Agreement (attached hereto), and in the Plan, all of which are incorporated
herein in their entirety.  Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.


Grantee:
Participant Name
   
Date of Grant:
Grant Date
   
Number of RSUs:
Number of Awards Granted
   
Vesting Schedule:
The following sets forth each applicable Service Vesting Date upon which the
RSUs granted hereunder shall become vested, subject to the Grantee’s continued
Service through each such date and other terms and conditions contained in the
attached Restricted Stock Unit Grant Agreement.
   
Percentage of RSUs Vesting:
Applicable Service Vesting Date:
       



*          *          *

--------------------------------------------------------------------------------

THE UNDERSIGNED GRANTEE ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT GRANT
CERTIFICATE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT CERTIFICATE, THE
RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN.


KKR & CO. INC.
 
GRANTEE
               
Electronic Signature
By:
 
Name: Participant Name
Title:
 
Date: Grant Date




--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT
UNDER THE KKR & CO. INC. 2019 EQUITY INCENTIVE PLAN
(DIRECTOR)


Pursuant to the Restricted Stock Unit Grant Certificate (the “RSU Grant
Certificate”) delivered to the Grantee (as defined in the RSU Grant
Certificate), and subject to the terms of this Restricted Stock Unit Agreement
(this “Restricted Stock Unit Agreement”) and the KKR & Co. Inc. 2019 Equity
Incentive Plan (the “Plan”), KKR & Co. Inc. (the “Corporation”) and the Grantee
agree as follows. The RSU Grant Certificate is incorporated into and deemed a
part of this Restricted Stock Unit Agreement. Capitalized terms not otherwise
defined herein or in Appendix A (attached hereto) shall have the meaning set
forth in the Plan.


RECITALS


WHEREAS, the board of directors of the Corporation (the “Board”) has determined
it is in the best interests of the Corporation to provide the Grantee with this
Agreement and the RSU Grant Certificate pursuant to and in accordance with the
terms of the Plan.


NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to the
following:


ARTICLE I


GRANT OF RESTRICTED STOCK UNITS


Section 1.1.   Grant of Restricted Stock Units. Subject to the terms and
conditions set forth herein and in the Plan, the Corporation hereby grants to
the Grantee the number of Restricted Stock Units (“RSUs”) provided in the RSU
Grant Certificate (with each RSU representing an unfunded, unsecured right to
receive one share of Class A Common Stock upon vesting, subject to any
adjustment pursuant to Section 9 of the Plan).


ARTICLE II


VESTING AND SETTLEMENT OF RESTRICTED STOCK UNITS


Section 2.1.   Vesting of RSUs.




(a)
Subject to the terms and conditions contained herein and in the Plan, the RSUs
shall vest as provided in the RSU Grant Certificate and this Section 2.1.





(i)
Subject to the Grantee’s continued service as a director of the Corporation
(“Service”) through the Service Vesting Date(s) as specified in the RSU Grant
Certificate, the RSUs shall become vested on such date(s) as to the
percentage(s) of RSUs set forth in the RSU Grant Certificate.





(ii)
If, prior to the date the RSUs are vested as provided in Section 2.1(a)(i) above
or otherwise terminate pursuant to Section 2.1(b) below: (A) the Grantee dies or
experiences a Disability or (B) there occurs a Change in Control, then all
unvested RSUs shall be vested as a result thereof.





(iii)
All RSUs that become vested under this Section 2.1(a) shall be Settled pursuant
to Section 2.2 of this Agreement.





(b)
If the Grantee’s Service terminates for any reason other than due to the
Grantee’s death or Disability, all then unvested RSUs shall immediately
terminate and be forfeited without consideration, and no shares of Class A
Common Stock shall be delivered hereunder.



1

--------------------------------------------------------------------------------

Section 2.2.   Settlement of RSUs.




(a)
To the extent that an RSU becomes vested and the applicable Service Vesting Date
has occurred, the applicable percentage of RSUs shall be Settled as soon as
administratively practicable on or following the applicable Service Vesting
Date. The Settlement of RSUs that become vested upon a termination of Service
due to Grantee’s death or Disability or due to a Change in Control, as
applicable, shall not be accelerated such that any such RSUs shall be Settled on
the applicable Service Vesting Date as set forth on the RSU Grant Certificate
that such RSUs would otherwise have become vested. The date on which any RSU is
to be Settled hereunder is referred to as a “Delivery Date.”





(b)
On any Delivery Date, each vested RSU being Settled shall be cancelled in
exchange for the Corporation delivering to the Grantee the number of shares of
Class A Common Stock equal to the number of RSUs that are to be Settled on such
Delivery Date pursuant to Section 2.2(a).  The foregoing deliveries shall in all
instances be subject to Sections 4.4 and 4.6.





(c)
Subject to the provisions of this Article II relating to the number of RSUs that
are to be Settled on any applicable Delivery Date and solely to the extent
permitted under Section 409A, if applicable, the Corporation may impose such
other conditions and procedures in relation to the Settlement of RSUs as it may
reasonably determine.



Section 2.3.   No Dividend Payments. The RSUs granted to the Grantee hereunder
do not include the right to receive any dividend payments.


ARTICLE III
RESTRICTIONS ON TRANSFERS


Section 3.1.   Transfer Restrictions on RSUs.




(a)
The Grantee may not Transfer all or any portion of the Grantee’s RSUs to any
Person (including to any Permitted Transferee) without the prior written consent
of the Administrator, which consent may be given or withheld, or made subject to
such conditions (including the receipt of such legal or tax opinions and other
documents that the Corporation may require) as determined by the Administrator.





(b)
Prior to a Transfer of any RSUs to any Person that the Administrator consents
to, such Person must consent in writing to be bound by this Agreement and
deliver such consent to the Administrator.





(c)
Any purported Transfer of RSUs that is not in accordance with this Section 3.1
is null and void.



ARTICLE IV
MISCELLANEOUS


Section 4.1.   Governing Law. This Agreement and RSU Grant Certificate shall be
governed by, and construed in accordance with, the laws of the State of New
York, United States of America, without giving effect to any otherwise governing
principles of conflicts of law that would apply the Laws of another
jurisdiction.


Section 4.2.   Plan.  The terms and provisions of the Plan are incorporated
herein by reference. In the event of a conflict or inconsistency between the
terms and provisions of the Plan and the provisions of this Agreement, the Plan
shall govern and control.


2

--------------------------------------------------------------------------------

Section 4.3.   Arbitration. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE U.S. FEDERAL AND STATE COURTS LOCATED IN NEW YORK, NEW YORK
FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 4.3, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN
ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT.  Any controversy or claim arising out of or relating
to this Agreement (or the breach thereof) shall be settled by arbitration
conducted by a single arbitrator in New York, New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce.  If
the parties to the dispute fail to agree on the selection of an arbitrator
within 30 days of the receipt of the request for arbitration, the International
Chamber of Commerce shall make the appointment.  The arbitrator shall be a
lawyer and shall conduct the proceedings in the English language. Judgment on
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  The arbitrators shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction. However, either
party may, without inconsistency with this arbitration provision, bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling the other party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, or enforcing an
arbitration award. The Grantee irrevocably appoints the Secretary or General
Counsel of the Corporation as such Grantee’s agent for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise such Grantee of any such service of
process, shall be deemed in every respect effective service of process upon the
Grantee in any such action or proceeding. Except as necessary in court
proceedings to enforce this arbitration provision or an award rendered
hereunder, to obtain interim relief or as otherwise required by law, neither a
party nor an arbitrator may disclose the content or results of any arbitration
hereunder without the prior written consent of the Corporation and the Grantee,
other than general statements.


Section 4.4.   Remedies; Recoupment; Right to Set-Off.




(a)
The rights and remedies provided by this Agreement are cumulative and the use of
any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies.  Said rights and remedies are given in addition
to any other rights the parties may have by Law or under the terms of any other
applicable agreement.





(b)
To the extent required or advisable, pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules promulgated thereunder and any
other similar Laws including, as applicable, but not limited to the European
Directives 2011/61/EU, 2013/36/EU and 2014/91/EU, the Administrator may specify
in any other document or a policy to be incorporated into this Agreement by
reference, that the Grantee’s rights, payments, and benefits with respect to
RSUs awarded hereunder and/or Class A Common Stock delivered to the Grantee in
respect of RSUs awarded hereunder shall be subject to reduction, cancellation,
forfeiture or recoupment.





(c)
The Administrator may set-off any amounts due under this Agreement or otherwise
against any amounts which may be owed to the Corporation or its Affiliates, as
applicable, by the Grantee under this Agreement, any other relationship or
otherwise.  The Grantee hereby expressly authorizes the Corporation and its
Affiliates to take any and all actions on the Grantee’s behalf (including,
without limitation, payment, credit and satisfaction of amounts owed) in
connection with the set-off of any amounts owed to the Corporation or its
Affiliates or otherwise.



Section 4.5.   Amendments and Waivers.




(a)
This Agreement (including the RSU Grant Certificate and Appendices A and B
attached hereto, as applicable) may be amended, supplemented, waived or modified
only in accordance with Section 4(b) of the Plan or Section 13 of the Plan, as
applicable, or as may be required for purposes of compliance or enforceability
with applicable local Law; provided, however, that the RSU Grant Certificate
shall be deemed amended from time to time to reflect any adjustments provided
for under the Plan.





(b)
No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.



3

--------------------------------------------------------------------------------

Section 4.6.   Withholding. The provisions of Section 4(d) of the Plan are
incorporated herein by reference and made a part hereof. Regardless of any
action the Corporation takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Grantee’s participation in the Plan and legally applicable to the Grantee
(“Tax-Related Items”), the Grantee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Grantee’s responsibility and may exceed
the amount, if any, actually withheld by the Corporation.  The Grantee further
acknowledges that the Corporation (1) makes no representations or undertakings
regarding the treatment of any Tax-Related Items and (2) is under no obligation
to structure the terms of the RSUs to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result. The
Corporation may refuse to issue or deliver Class A Common Stock or the proceeds
of the sale of Class A Common Stock, if the Grantee fails to comply with the
Grantee’s obligations in connection with the Tax-Related Items as set forth in
this Section 4.6.


Section 4.7.   Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified):




(a)
If to the Corporation, to:



KKR & Co. Inc.
9 West 57th Street, Suite 4200
New York, New York 10019
U.S.A.
Attention: General Counsel and Secretary




(b)
If to the Grantee, to the most recent address for the Grantee in the books and
records of the Corporation.



Section 4.8.   Entire Agreement; Termination of Agreement; Survival.




(a)
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, pertaining thereto. The Grantee
acknowledges that the grant of RSUs provided for under this Agreement is in full
satisfaction of any and all grants of equity or equity-based awards that
representatives of the Corporation or its Affiliates, on or prior to the date
hereof, may have informed the Grantee that such Grantee is entitled to receive.





(b)
This Agreement shall terminate when the Grantee and all Permitted Transferees
cease to hold any of the RSUs that have been granted hereunder. Notwithstanding
anything to the contrary herein, this Article IV shall survive any termination
of this Agreement.



Section 4.9.   Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party.  Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.


4

--------------------------------------------------------------------------------

Section 4.10.   Binding Effect. This Agreement shall be binding upon and inure
to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.


Section 4.11.   Appendices. Appendices A and B constitute part of this
Agreement.


Section 4.12.   Further Assurances. The Grantee shall perform all other acts and
execute and deliver all other documents as may be necessary or appropriate to
carry out the purposes and intent of this Agreement.


Section 4.13.   Section 409A; Service.




(a)
This Section 4.13(a) applies to Grantees who are U.S. tax residents (such as, a
U.S. citizen, green card holder or a U.S. tax resident under the substantial
presence test) to the extent applicable.  All references to any “separation from
service” or termination of Services to be provided by the Grantee shall be
deemed to refer to a “separation from service” within the meaning of Section
409A, if applicable.  Notwithstanding anything herein to the contrary, (i) if at
the time of the Grantee’s termination of Service the Grantee is a “specified
employee” as defined in Section 409A of the Code and the deferral of the
commencement of any payments or delivery of Class A Common Stock otherwise
payable or provided hereunder as a result of such termination of Service is
necessary in order to prevent any accelerated or additional tax under Section
409A, then, to the extent that Section 409A applies to the RSUs, the Corporation
will defer the commencement of the payment of any such payments or delivery
hereunder (without any reduction in such payments or delivery of Class A Common
Stock ultimately paid or provided to the Grantee) until the date that is six
months following the Grantee’s termination of Service (or the earliest date as
is permitted under Section 409A) and (ii) if any other payments or other
deliveries due to the Grantee hereunder could cause the application of an
accelerated or additional tax under Section 409A, such payments or other
deliveries shall be deferred if deferral will make such payment or other
delivery compliant under Section 409A, or otherwise such payment or other
delivery shall be restructured, to the extent possible, in a manner, determined
by the Administrator, that does not cause such an accelerated or additional
tax.  The Corporation shall use commercially reasonable efforts to implement the
provisions of this Section 4.13(a) in good faith; provided that none of the
Corporation, the Administrator nor any of the Corporation’s or its
affiliates’ employees, directors or representatives shall have any liability to
the Grantee with respect to this Section 4.13(a).





(b)
Nothing in this Agreement shall be deemed to obligate the Corporation to employ
the Grantee in any capacity whatsoever or to prohibit or restrict the
Corporation from terminating the Grantee’s Service at any time or for any reason
whatsoever.



Section 4.14.   Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.  Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Agreement.


[Rest of page intentionally left blank]


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has executed this Agreement as of the date
specified under the signature of the Grantee.


KKR & CO. INC.


By:
     
Name:
   
Title:
       



6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Grantee has caused this counterpart
signature page to this Agreement to be duly executed as of the date specified
under the signature of the Grantee.


“GRANTEE”


Electronic Signature


Name: Participant Name


Dated: Grant Date


7

--------------------------------------------------------------------------------

APPENDIX A
DEFINITIONS


In addition to the defined terms set forth in the Plan, the following terms
shall have the following meanings for purposes of the Agreement:


“Disability” means, as to any Person, such Person’s inability to perform in all
material respects such Person’s duties and responsibilities to Corporation by
reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued (i) for a period of six
consecutive months or (ii) such shorter period as the Administrator may
reasonably determine in its sole discretion.


“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Corporation or any Grantee, as the case may be.


“Permitted Transferee” means (A) any person who is a “family member” of the
Grantee, as such term is used in the instructions to Form S-8 under the
Securities Act of 1933, as amended, or any successor form of registration
statement promulgated by the Securities and Exchange Commission (collectively,
the “Immediate Family Members”); (B) a trust solely for the benefit of the
Grantee and his or her Immediate Family Members; (C) a partnership or limited
liability company whose only partners or stockholders are the Grantee and his or
her Immediate Family Members;  (D) a beneficiary to whom donations are eligible
to be treated as “charitable contributions” for federal income tax purposes; or
(E) any other Person the Corporation consents to.


“Person” means any individual, corporation, partnership, limited liability
company, trust, joint stock company, business trust, unincorporated association,
joint venture, governmental authority or other entity of any nature whatsoever.


“RSU Grant Certificate” means the RSU Grant Certificate delivered to the Grantee
and attached to this Agreement, as the same may be modified pursuant to Section
4.5(a) of the Agreement.


“Section 409A” means Section 409A of the U.S. Internal Revenue Code of 1986, as
the same may be amended from time to time, and the applicable regulations,
including temporary regulations, promulgated under such Section, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).


 “Service Vesting Date” means, with respect to any RSU, the date set forth in
the RSU Grant Certificate as the “Service Vesting Date.”


“Settle”, “Settled” or “Settlement” means the discharge of the Corporation’s
obligations in respect of an RSU through the delivery to the Grantee of Class A
Common Stock in accordance with Article II.


“Transfer” or “Transferred” means with respect to any RSU or Class A Common
Stock, as applicable, any (i) sale, assignment, transfer or other disposition
thereof or any interests therein or rights attached thereto, whether voluntarily
or by operation of Law, or (ii) creation or placement of any mortgage, claim,
lien, encumbrance, conditional sales or other title retention agreement, right
of first refusal, preemptive right, pledge, option, charge, security interest or
other similar interest, easement, judgment or imperfection of title of any
nature whatsoever.


A-1

--------------------------------------------------------------------------------

APPENDIX B


ADDITIONAL TERMS AND CONDITIONS


The terms and conditions in this Appendix B supplement the provisions of the
Agreement, unless otherwise indicated herein.  Capitalized terms contained in
this Appendix B and not defined herein shall have the same meaning as such terms
are defined in the Agreement into which this Appendix B is incorporated by
reference therein and to which this Appendix B is attached, or the Plan, as
applicable.


1.          Data Protection


The Grantee is hereby notified of the collection, use and transfer, in
electronic or other form, of the Grantee’s personal data as described in this
Agreement, any other RSU materials and the Corporation’s applicable Privacy
Notice available at KKR Central.  Such personal data may be collected, used and
transferred by and among, as applicable, the Corporation, its Affiliates and any
third parties assisting (presently or in the future) with the implementation,
administration and management of the Plan, such as Fidelity Stock Plan Services,
LLC (“Fidelity”) or its successor for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.  Where
required under applicable law, personal data also may be disclosed to certain
securities or other regulatory authorities where the Corporation’s shares are
listed or traded or regulatory filings are made, or to certain tax authorities
for compliance with the Corporation’s and/or the Grantee’s tax obligations.  The
Grantee understands that the collection, use and transfer of his or her personal
data is mandatory for compliance with applicable law and necessary for the
performance of the Plan and that the Grantee’s refusal to provide such personal
data would make it impossible for the Corporation to perform its contractual
obligations and may affect the Grantee’s ability to participate in the Plan.


2.          Nature of Grant


In accepting the Award, the Grantee acknowledges, understands and agrees that:



(a)
the Plan is established voluntarily by the Corporation, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the
Corporation at any time;




(b)
the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants, or benefits in
lieu of RSUs, even if RSUs have been granted in the past;




(c)
all decisions with respect to future grants of RSUs, if any, will be at the sole
discretion of the Corporation;




(d)
the Grantee is voluntarily participating in the Plan;




(e)
the RSUs and the Class A Common Stock subject to the RSUs, and the income from
and value of same, are extraordinary items, which are outside the scope of the
Grantee’s service contract, if any;




(f)
the grant of RSUs and the Grantee’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Corporation;




(g)
the future value of the underlying Class A Common Stock is unknown,
indeterminable and cannot be predicted with certainty;




(h)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from termination of the Grantee’s Service (for any reason
whatsoever and whether or not later found to be invalid or in breach of the
Grantee’s service agreement, if any), and in consideration of the grant of RSUs,
the Grantee agrees not to institute any claim against the Corporation or any
Affiliate;




(i)
subject to Section 9 of the Plan, the RSUs and the benefits under the Plan, if
any, will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability; and




(j)
neither the Corporation nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between the Grantee’s local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to the
Grantee pursuant to the vesting of the RSUs or the subsequent sale of any Class
A Common Stock acquired upon vesting.



B-1

--------------------------------------------------------------------------------

3.          No Advice Regarding Award


The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding the Grantee’s participation in
the Plan, or the Grantee’s acquisition or sale of the underlying Class A Common
Stock.  The Grantee should consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.


4.          Language


If the Grantee has received the Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


5.          Electronic Delivery and Acceptance


The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means.  The
Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or a third party designated by the
Corporation.


6.          Restrictions on Trading in Securities


In addition to any policies and procedures which govern Grantee’s ability to
trade in Class A Common Stock as well as other securities of the Corporation set
forth in the Corporation’s trading window policy, Grantee may be subject to
additional securities trading and market abuse laws depending on the Grantee’s
country, the broker’s country or where the Class A Common Stock is listed. 
These laws may affect Grantee’s ability to accept, acquire, sell or otherwise
dispose of Class A Common Stock or rights to Class A Common Stock (e.g., RSUs)
or rights linked to the value of Class A Common Stock (e.g., phantom awards,
futures), particularly during such times as the Grantee is considered to have
access to material nonpublic information concerning the Corporation (as defined
by the Laws of the applicable country).  Local insider trading Laws may prohibit
the cancellation or amendment of orders placed by the Grantee before he or she
possessed inside information.  Furthermore, the Grantee could be prohibited from
(i) disclosing the inside information to any third party and (ii) “tipping”
third parties or causing them otherwise to buy or sell securities.  Any
restrictions under these Laws or regulations are separate from and in addition
to any policies and procedures set forth by the Corporation.  The Grantee is
responsible for ensuring compliance with any applicable restrictions and should
consult his or her personal legal advisor on this matter.


7.          Foreign Asset / Account and/or Tax Reporting and Exchange Control
Obligations


Depending upon the country to which Laws the Grantee is subject, the Grantee may
have certain exchange control, foreign asset and/or account reporting
requirements that may affect the Grantee’s ability to acquire or hold Class A
Common Stock under the Plan or cash received from participating in the Plan
(including from any sale proceeds arising from the sale of Class A Common Stock)
in the Grantee’s Fidelity brokerage account or a bank or other brokerage account
outside the Grantee’s country of residence. The Grantee’s country may require
that he or she report such accounts, assets or transactions to the applicable
authorities in the Grantee’s country.  The Grantee also may be required to
repatriate sale proceeds or other funds received as a result of his or her
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt. The Grantee is responsible
for knowledge of and compliance with any such regulations and should speak with
his or her own personal tax, legal and financial advisors regarding same.


8.          Special Terms and Conditions for Non-U.S. Grantees


The following terms and conditions are applicable to Grantees who reside or work
outside the United States.  The Grantee is advised to seek appropriate
professional advice as to how the relevant Laws in the Grantee’s country may
apply to his or her situation.


B-2

--------------------------------------------------------------------------------

France: Consent to Receive Information in English


By accepting the RSUs, the Grantee confirms having read and understood the Plan
and the Agreement, including all terms and conditions included therein, which
were provided in the English language.  The Grantee accepts the terms of these
documents accordingly.


En acceptant cette RSUs, le Titulaire des RSUs confirme avoir lu et compris le
Plan et le Contrat y relatifs, incluant tous leurs termes et conditions, qui ont
ete transmis en langue anglaise. Le Titulaire des RSUs accepte les dispositions
de ces documents en connaissance de cause.


B-3

--------------------------------------------------------------------------------